Citation Nr: 1817847	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-46 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an effective date earlier than December 5, 2015, for the award of service connection for bilateral pes planus.

2. Entitlement to an effective date earlier than December 5, 2015, for the award of service connection for tinnitus.

3. Entitlement to an effective date earlier than December 5, 2015, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran submitted a VA Form 21-0966, Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC ("Intent to File" form), which was received by VA on November 19, 2015, and this form did not identify the general benefit(s) sought; it was an insufficient claim for benefits.

2. The Veteran resubmitted the Intent to File form, upon prompting from VA, specifying that he was intending to file a claim for compensation and pension; it was received by VA on December 5, 2015.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date earlier than December 5, 2015, for the award of service connection for bilateral pes planus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2. The criteria for assignment of an effective date earlier than December 5, 2015, for the award of service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3. The criteria for assignment of an effective date earlier than December 5, 2015, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than December 5, 2015, for the awards of service connection for bilateral pes planus, tinnitus, and bilateral hearing loss.  Specifically, he is requesting that November 19, 2015 be set as the effective date for these awards, as that is the date VA received his VA Form 21-0966, Intent to File.

The evidence shows that on the November 19, 2015 Intent to File form, the Veteran did not indicate whether he was intending to file for the general benefits of compensation and/or pension.  See November 2015 Intent to File form, Section I.  He left the boxes for compensation and pension unchecked while completing Section II of the form.  When VA realized this omission, it sent the Veteran a letter along with another Intent to File form, explaining the omission and highlighting the portion of the form that was missing the information.  He resubmitted the form, which was received by VA on December 5, 2015, and had completed Section I by checking off both compensation and pension as the general benefits sought.  Upon receipt, VA informed the Veteran that it received his Intent to File and explained to him the formal procedures for filing a claim pursuant to standard protocol and regulations.  The Veteran properly followed through and submitted his VA Form 21-526EZ, formal claims form, in January 2016.  

Later, the Veteran was awarded service connection for bilateral pes planus, tinnitus, and bilateral hearing loss by way of an April 2016 RO rating decision.  The RO set the effective date for these awards as December 5, 2015, the date that it received the completed Intent to File form.

Based on the laws governing effective dates, the Board finds that the RO applied the correct effective date of December 5, 2015, for the awards of service connection.

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C. § 5110(b)(1).  

In this case, the Veteran does not contend that his effective date should be any earlier than November 19, 2015, which is the date he initially filed the Intent to File form.  See Notice of Disagreement.  Thus, the analysis is focused on whether the November 19, 2015 Intent to File form was a sufficient "claim" for purposes of obtaining an earlier effective date under VA law.

Effective March 24, 2015, the law no longer allows for informal claims and the pertinent regulation allows a claimant to submit an intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. § 3.155(b)(2017)("Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by the Secretary.  If VA receives a complete application form . . . [for the] benefit sought within 1 year of receipt of the intent VA will consider the complete claim filed as of the date the intent to file a claim was received.").  However, if submitted in writing, intent to file must be on a standardized form.  Id. at § 3.155(b)(1)(ii)(mandating that the claim must be "[w]ritten on an intent to file a claim form.  The submission to an agency of original jurisdiction of a signed and dated intent to file a claim, on the form prescribed by the Secretary for that purpose, will be accepted an intent to file a claim.").  If not on a standardized Intent to File form, then any communication "is considered a request for an application form for benefits" and has no impact on effective dates, which is governed based upon when the formal claim is received.  Id. at § 3.155(a).

Here, it is clear by the regulations that an Intent to File form is a valid claim form for purposes of preserving the effective date for an award of compensation, and the Veteran did submit such form to VA.  Unfortunately, in this case, the initial omission of checking the box for compensation or pension on the Intent to File form received on November 19, 2015, is bar to preserving that date as the effective date.  VA regulation explicitly states that "[a]n intent to file a claim must identify the general benefit (e.g., compensation, pension), but need not identify the specific benefit claimed or any medical conditions(s) on which the claim is based."  See 38 C.F.R. § 3.155(b)(2)(emphasis added).  It is clear that on the November 19, 2015 form, the Veteran did not select the general benefit(s) he sought.  While the Board understands the frustration experienced by the Veteran, the rules concerning effective dates are clear and set in this regard.  Once the Veteran specified the general benefits (compensation and pension) that he was seeking in Section I, the date of receipt of that completed Intent to File form (December 5, 2015) was set as the proper effective date.  As such, an earlier effective date cannot be awarded.

ORDER

An effective date earlier than December 5, 2015, for the award of service connection for bilateral pes planus, is denied.

An effective date earlier than December 5, 2015, for the award of service connection for tinnitus, is denied.

An effective date earlier than December 5, 2015, for the award of service connection for bilateral hearing loss, is denied.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


